Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about August 13, 1998, which, to the extent appealed from and appealable, after a fact-finding hearing, adjudged respondent mother to have neglected the subject child within the meaning of Family Court Act § 1012 (f) (i) (B), unanimously reversed, on the law, without costs, and the neglect finding vacated.
Although respondent had a prior history of drug abuse and had been found to have neglected the subject child’s older sibling by reason of drug abuse prior to the subject child’s birth, respondent established, without contradiction, that, at the *302time of the fact-finding hearing, she was voluntarily and regularly participating in a rehabilitative program. Petitioner failed to adduce evidence sufficient to support a neglect finding in view of respondent’s participation in the rehabilitative program and the lack of any indication that, at the time of the hearing, the child’s physical, mental or emotional condition had actually been impaired, or was actually in imminent danger of becoming impaired, by reason of drug abuse by respondent (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]). Concur — Buckley, P.J., Tom, Rosenberger, Williams and Friedman, JJ.